Order, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about October 30, 2008, which dismissed Nahid Rad’s objections to the accounting of the administrator c.t.a. for the estate of Abraham Rad, unanimously affirmed, without costs.
Respondent’s contention that this appeal should be dismissed as moot is unavailing. However, objectant improperly raises many arguments for the first time on appeal (see e.g. Matter of *596Rad, 38 AD3d 388, 389 [2007]), such as whether decedent’s leasehold interest in 558 Seventh Avenue passed by operation of law to Trust A, whether she was improperly removed as limited administrator of the leasehold, whether Surrogate’s Court erred in appointing respondent Public Administrator to administer the estate, whether there were sufficient assets under the international will to pay for the leasehold’s expenses, and whether the sale of the leasehold to nonparty Tap Tap LLC in 1996 was invalid because Tap Tap was not formed until 1997. We decline to consider these unpreserved arguments (see id.).
Objectant did preserve her argument that respondent should not have sold the leasehold to Tap Tap due to a conflict of interest. However, as Surrogate’s Court noted, all of objectant’s objections to the sale are barred by res judicata (see e.g. Matter of Rockefeller, 44 AD3d 1170, 1172 [2007]). Objectant’s argument that res judicata does not apply is unavailing. Concur—Saxe, J.P., Catterson, Renwick and Abdus-Salaam, JJ.